

117 HR 727 IH: Facilitating Virtual Visitation for Nursing Home Residents Act of 2021
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 727IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Ms. Sánchez introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to ensure communications accessibility for residents of skilled nursing facilities during the COVID-19 emergency period.1.Short titleThis Act may be cited as the Facilitating Virtual Visitation for Nursing Home Residents Act of 2021.2.Ensuring communications accessibility for residents of skilled nursing facilities during the COVID-19 emergency period(a)In generalSection 1819(c)(3) of the Social Security Act (42 U.S.C. 1395i–3(c)(3)) is amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by striking the period and inserting ; and; and(3)by adding at the end the following new subparagraph:(F)provide for reasonable access to the use of a telephone, including TTY and TDD services (as defined for purposes of section 483.10 of title 42, Code of Federal Regulations (or a successor regulation)), and the internet (to the extent available to the facility) and inform each such resident (or a representative of such resident) of such access and any changes in policies or procedures of such facility relating to limitations on external visitors..(b)COVID-19 provisions(1)GuidanceNot later than 15 days after the date of the enactment of this Act, the Secretary of Health and Human Service shall issue guidance on steps skilled nursing facilities may take to ensure residents have access to televisitation during the emergency period defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). Such guidance shall include information on how such facilities will notify residents of such facilities, representatives of such residents, and relatives of such residents of the rights of such residents to such televisitation, and ensure timely and equitable access to such televisitation.(2)Review of facilitiesThe Secretary of Health and Human Services shall take such steps as determined appropriate by the Secretary to ensure that residents of skilled nursing facilities and relatives of such residents are made aware of the access rights described in section 1819(c)(3)(F) of the Social Security Act (42 U.S.C. 1395i–3(c)(3)(F)).